Citation Nr: 1039759	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for headaches, to include 
as secondary to service-connected tinnitus.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1967. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
right ear hearing loss and headaches, and granted service 
connection for left ear hearing loss, assigning a noncompensable 
rating.  Timely appeals were noted with respect to the denials of 
service connection and the rating assigned to left ear hearing 
loss.  An April 2007 rating decision granted service connection 
for PTSD and assigned a 30 percent disability evaluation, 
effective March 28, 2006.  The Veteran also perfected a timely 
appeal with respect to the assigned rating for PTSD.

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected PTSD from 30 
percent to 50 percent, effective March 28, 2006.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, the 
issue remains in appellate status. 

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on July 21, 2010.  A copy of 
the hearing transcript has been associated with the file.

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that a request for a TDIU, whether expressly raised 
by Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.

The claimant has reasonably raised the question of entitlement to 
a TDIU.  The Veteran has stated that he recently retired as a 
result of his worsening PTSD symptomatology.  The Board thus 
finds that the issue of TDIU should be adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his July 2010 hearing testimony, the Veteran indicated 
that he had retired from his employment with Jefferson Hospital 
as a result of his PTSD symptomatology.  He also testified that 
he had received treatment from the Jefferson Hospital employee 
health center for hearing loss.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

The Veteran further testified that he sees a private physician, 
Dr. Haynes, every two weeks for individual therapy sessions for 
his PTSD symptomatology, and that he attends a PTSD group therapy 
session through Dr. Haynes' practice, Family and Psychological 
Services, Inc., every two weeks.  Although some evaluations from 
Dr. Haynes have been received, it does not appear that a complete 
copy of his records has been made part of the record, nor have 
any records of the Veteran's group therapy sessions been 
submitted.  A request for a complete copy of the Veteran's 
records from Family and Psychological Services, Inc., including 
individual and group therapy notes, should be accomplished upon 
remand.  See Bell, supra.  

Also during his July 2010 hearing, the Veteran stated a belief 
that his headaches could have resulted from his service-connected 
tinnitus, a theory of entitlement not previously raised by the 
claimant or the evidence of record.  The Veteran should be 
provided with additional notice to comply with the Veterans 
Claims Assistance Act (VCAA).  Specifically, he must be notified 
of the type of evidence required to substantiate a claim for 
service connection on a secondary basis.  This includes apprising 
him that the evidence must show that his headaches were either 
caused or aggravated by his service-connected tinnitus.  
38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 
Vet. App. 439 (1995).  An etiology opinion is also needed on this 
alternative theory of secondary service connection.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

The most recent VA treatment records contained within the claims 
folder are dated April 2010.  Upon remand, all records of the 
Veteran's treatment for PTSD, hearing loss and headaches since 
April 2010 should be provided for inclusion with the claims 
folder.

In September 2009, the Veteran was contacted by a fellow 
servicemember who discussed their Vietnam service and provided 
photographs of their unit and locations.  In separate opinions 
dated January 2010, both his VA and non-VA treatment providers 
stated that this contact had caused a worsening of the Veteran's 
PTSD symptomatology since his last VA examination in August 2009.  
VA is obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the type of 
evidence required to substantiate a claim for 
secondary service connection.  He must be 
specifically informed that the evidence must 
show that his currently claimed headaches 
were either caused (proximately due to or the 
result of) or aggravated by his service-
connected tinnitus.  

2.  After obtaining any necessary 
authorization from the Veteran, contact 
Jefferson Hospital, the Veteran's former 
employer, and request that all records 
associated with the Veteran's employment, 
including health records, personnel records, 
and any disability retirement determinations, 
be provided for association with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained.

3.  After obtaining any necessary 
authorization from the Veteran, contact 
Family and Psychological Services, Inc., and 
request that all records of the Veteran's 
treatment for PTSD, including individual and 
group therapy notes, be provided for 
inclusion with the claims folder.  If such 
records are unavailable, a negative response 
should be obtained.

4.  Request that all records of the Veteran's 
treatment at the Gloucester Community Based 
Outpatient Clinic and/or any other VA 
facilities since April 2010 be provided for 
inclusion with the claims folder.  If such 
records are unavailable, a negative response 
must be obtained.

5.  Schedule the Veteran for a VA psychiatric 
examination in order to ascertain the current 
level of severity of his service-connected 
PTSD.  The claims folder should be reviewed 
prior to the examination, and a notation to 
the effect that this record review took place 
should be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected PTSD and to 
comment on their severity; and specifically 
address the degree of social and occupational 
impairment caused by the Veteran's PTSD.  A 
current Global Assessment of Functioning 
(GAF) scale score should be provided.   

6.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of disability exhibited by 
headaches.  The claims folder should be made 
available to the examiner for review prior to 
the examination.  The examiner should provide 
a comprehensive report, and provide a 
complete rationale for any conclusions 
reached.

For any disability exhibited by headaches, 
the examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that it had its clinical onset in 
service or is otherwise related to the 
Veteran's active service, or to his service-
connected tinnitus.  If neither related to 
service or the service-connected tinnitus, is 
there a permanent measurable increase in any 
disability exhibited by headaches that it due 
to the service-connected tinnitus or any 
other service-connected disability.  Any 
opinion should be reconciled with the service 
treatment records, including the normal 
neurological examination at separation.

7.  After the above has been completed, 
readjudicate the issues on appeal and the 
Veteran's claim of TDIU, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
any issue continues to be denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond (and in the case of 
TDIU must perfect an appeal to place in 
appellate status).  Thereafter, the case must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


